Citation Nr: 0507461	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for schizophrenia.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  Service in Vietnam is indicated by the evidence of 
record.  He was determined to be incompetent for VA purposes 
in April 2002.  See 38 C.F.R. § 3.353 (2004).  
The evidence of record indicates that veteran's mother is his 
legal custodian.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney if further action is required on their part.

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to an effective date earlier than January 7, 
2002, for the award of special monthly pension (SMP) based on 
the need for regular aid and attendance of another person; 
and entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  These 
issues were the subjects of a Board decision in June 2004 and 
accordingly will not be further discussed in this decision.  




REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance by the RO with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

In its June 2004 remand, the Board instructed the Veterans 
Benefits Administration (VBA) to "arrange for a VA 
psychiatrist to review the veteran's claims file and, to the 
extent possible, differentiate between psychiatric 
symptomatology due to the service-connected PTSD and the 
nonservice-connected schizophrenia.  Specifically, the 
psychiatrist should offer an opinion as to whether the 
veteran is unemployable due solely to his service-connected 
PTSD.  If it is impossible to so differentiate, this should 
be so stated.  If a psychiatric examination and/or 
psychological testing of the veteran is deemed to be 
necessary by the examiner, this should be accomplished.  The 
rationale for any opinion expressed must be provided."  

The record reflects that the veteran failed to report for a 
VA psychiatric examination scheduled on July 23, 2004.  It 
appears that VBA misinterpreted the Board's instructions.  
The Board instructed that the veteran's claim file be 
reviewed by a VA psychiatrist to differentiate between 
psychiatric symptomatology between service-connected and 
nonservice-connected disabilities, and that a VA examination 
be scheduled only if the examiner deemed it necessary.  [The 
Board recognizes that a VA psychiatrist may be able to 
provide the necessary information without a VA examination.]  
There is no indication that the veteran's claims file was 
reviewed by a VA psychiatrist prior to scheduling the 
examination.  

Accordingly, this case is REMANDED to VBA for the following:

1.  VBA should arrange for a VA 
psychiatrist to review the veteran's 
claims file and, to the extent possible, 
differentiate between psychiatric 
symptomatology due to the service-
connected PTSD and the nonservice-
connected schizophrenia.  Specifically, 
the psychiatrist should offer an opinion 
as to whether the veteran is unemployable 
due solely to his service-connected PTSD.  
If it is impossible to so differentiate, 
this should be so stated.  If a 
psychiatric examination and/or 
psychological testing of the veteran is 
deemed by the reviewing specialist to be 
necessary, this should be accomplished.  
The rationale for any opinion expressed 
must be provided.

2.  Thereafter, VBA should readjudicate 
the issues remaining on appeal (whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
schizophrenia; entitlement to service 
connection for a psychosis for the 
purpose of establishing eligibility for 
treatment under 38 U.S.C.A. § 1702; 
entitlement to an increased rating for 
PTSD; and entitlement to TDIU).

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, which reflects consideration of all additional 
evidence, and be given appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

No action is required by the veteran until contacted.  
However, the Board notes that in a statement dated January 
12, 2005, the veteran, through his guardian, indicated that 
he refused to have another examination.  As discussed above, 
another examination may or may not be necessary.  If an 
examination is scheduled, the veteran is expected to report.  
The veteran's failure to report for any scheduled examination 
may result in his claim being denied.  See 38 C.F.R. §§ 
3.158, 3.655 (2004).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




